Name: 2005 /38/EC: Commission Decision of 27 December 2004 on the allocation of additional days absent from port to the Netherlands in accordance with Annex V to Council Regulation (EC) No 2287/2003 (notified under document number C(2004) 5269)
 Type: Decision
 Subject Matter: Europe;  fisheries;  international law
 Date Published: 2005-01-21

 21.1.2005 EN Official Journal of the European Union L 19/75 COMMISSION DECISION of 27 December 2004 on the allocation of additional days absent from port to the Netherlands in accordance with Annex V to Council Regulation (EC) No 2287/2003 (notified under document number C(2004) 5269) (Only the Dutch text is authentic) (2005/38/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2287/2003 of 19 December 2003 fixing for 2004 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (1), and in particular paragraph 6(c) of Annex V, Whereas: (1) Paragraph 6(a) of Annex V to Regulation (EC) No 2287/2003 specifies the number of days on which certain Community fishing vessels may be absent from port in the geographical areas defined in paragraph 2 of that Annex from 1 February 2004 to 31 December 2004. (2) Paragraph 6(c) of that Annex enables the Commission to allocate an additional number of days on which a vessel may be absent from port while carrying on board any of the gears defined in paragraph 4 of that Annex on the basis of the achieved results of decommissioning programmes since 1 January 2002 for fishing vessels affected by the provisions of that Annex. (3) The Netherlands have submitted data on the decommissioning in 2002 and 2003 of fishing vessels carrying on board beam trawls of mesh size equal to or greater than 80 mm. (4) In the view of the data submitted, an additional number of days should be allocated to the Netherlands for fishing vessels carrying on board such fishing gears defined in paragraph 4(b) of Annex V to Regulation (EC) No 2287/2003, HAS ADOPTED THIS DECISION: Article 1 Two additional days, in relation to those set out in paragraph 6(a) of Annex V to Regulation (EC) No 2287/2003, shall be allocated to the Netherlands in each calendar month for vessels carrying on board beam trawls of mesh size equal to or greater than 80 mm. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 27 December 2004. For the Commission Joe BORG Member of the Commission (1) OJ L 344, 31.12.2003, p. 1. Regulation as last amended by Regulation (EC) No 1928/2004 (OJ L 332, 6.11.2004, p. 5).